Name: 79/464/EEC: Council Decision of 8 May 1979 appointing two alternate members of the Advisory Committee on Safety, Hygiene and Health Protection at Work
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-05-16

 Avis juridique important|31979D046479/464/EEC: Council Decision of 8 May 1979 appointing two alternate members of the Advisory Committee on Safety, Hygiene and Health Protection at Work Official Journal L 120 , 16/05/1979 P. 0018 - 0018****( 1 ) OJ NO L 185 , 9 . 7 . 1974 , P . 15 . COUNCIL DECISION OF 8 MAY 1979 APPOINTING TWO ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK ( 79/464/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE COUNCIL DECISION OF 27 JUNE 1974 ON THE SETTING UP OF AN ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK ( 1 ), AND IN PARTICULAR ARTICLE 4 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 23 NOVEMBER 1978 APPOINTING THE FULL MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK FOR THE PERIOD ENDING 22 NOVEMBER 1981 , WHEREAS TWO SEATS FOR ALTERNATE MEMBERS OF THE ABOVEMENTIONED COMMITTEE IN THE ' GOVERNMENT REPRESENTATIVES ' CATEGORY HAVE FALLEN VACANT FOLLOWING THE RESIGNATION OF MRS ROOYAKKERS-BEEMSTER AND MR TOFT , NOTIFIED TO THE COUNCIL ON 10 AND 12 APRIL 1979 ; HAVING REGARD TO THE CANDIDATES PROPOSED ON 10 AND 12 APRIL 1979 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR J . LIGTERINGEN AND MR HANS CHRISTIAN LAURBERG ARE HEREBY APPOINTED ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK IN PLACE OF MRS ROOYAKKERS-BEEMSTER AND MR TOFT FOR THE REMAINDER OF THEIR TERMS OF OFFICE , WHICH RUN UNTIL 22 NOVEMBER 1981 . DONE AT BRUSSELS , 8 MAY 1979 . FOR THE COUNCIL THE PRESIDENT P . MEHAIGNERIE